DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “exhaust port” of claims 2, 4, 5, 10, 12, 13, 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

The drawings are objected to because figure 1 is dark, blurry, cluttered, copies of photographs, or a combination of those problems. This makes it difficult to discern the components depicted and fully understand the invention. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12, “exhaust implement in an operational mode” should be changed to “exhaust implement in the operational mode”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, 12, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Davis (US 2019/0063341).
Regarding claim 1, Davis discloses an apparatus for providing mobile electric power comprising: 
a power generation transport (100 of Figures) including: 
a generator (122 of Figures); 
a power source (120 of Figures) configured to drive the generator; 
an air inlet filter housing (see housing surrounding 126 of Figures; Para. 0039); 

an exhaust collector (150 of Figures) configured for collecting exhaust from the power source (Para. 0042); 
an exhaust implement (140 of Figures) coupled to the exhaust collector; and 
an elevating system (202 of Figures; Para. 0060, may be adjusted in height until desired alignment is achieved) configured to elevate at least the exhaust implement in an operational mode of the power generation transport, 
wherein the air inlet filter housing, the inlet plenum, the exhaust collector, the exhaust implement, the power source, the generator, and the elevating system are mounted on the power generation transport.
Regarding claim 7, Davis discloses wherein the power generation transport is a single transport (100 of Figures), and wherein the elevating system comprises at least one of a hydraulic system, a pneumatic system, and an electric motor (202 of Figures; Para. 0060, jacks may be adjusted in height until desired alignment is achieved).
Regarding claim 8, Davis discloses wherein the power source is a gas turbine (120 of Figures), and wherein the power generation transport (100 of Figures) further includes: 
a gearbox (123 of Figures; Para. 0035-0036, 0052); and 
at least one base frame (204 of Figures), wherein the base frame mounts and aligns the gas turbine, the gearbox, and the generator (122 of Figures) on the power generation transport.
Regarding claim 12, Davis discloses a power generation transport (100 of Figures) comprising: 

an inlet plenum (132 of Figures) coupled to the air inlet filter housing; 
a gas turbine (120 of Figures); 
a gearbox (123 of Figures; Para. 0035-0036, 0052) coupled to the gas turbine; 
an exhaust collector (150 of Figures) adapted to be coupled to an exhaust port of the gas turbine (see Figures) in an operational mode of the power generation transport; 
an exhaust implement (140 of Figures) coupled to the exhaust collector; 
an elevating system (202 of Figures; Para. 0060, may be adjusted in height until desired alignment is achieved) configured to elevate at least the exhaust implement in an operational mode; 
a generator (122 of Figures) driven by the gas turbine; 
a gas conditioning system (inherent; gas turbines heat a mixture of air and fuel at very high temperatures, causing the turbine blades to spin) to condition hydrocarbon gas prior to combustion by the gas turbine; 
a black start generator (Para. 0065, start system) to provide power to start the gas turbine; and 
at least one base frame (204 of Figures), wherein the at least one base frame mounts and aligns the air inlet filter housing, the inlet plenum, the gas turbine, the exhaust collector, the exhaust implement, the elevating system, the gearbox, the generator, the gas conditioning system, and the black start generator on the power generation transport.
Regarding claim 20, Davis discloses a method for providing mobile electric power, the method comprising: 
exhaust stack is elevated relative to 203 and in standing position); 
coupling the exhaust collector in the elevated standing position with a gas turbine (120 of Figures) mounted on the power generation transport, wherein the exhaust collector and the exhaust stack are elevated to the elevated standing position, and the exhaust collector is coupled with the gas turbine by an elevating system (202 of Figures; Para. 0060, may be adjusted in height until desired alignment is achieved) mounted on the power generation transport without utilizing any external mechanical apparatus; and 
generating electricity by operating the gas turbine of the power generation transport in the operational mode.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2019/0063341), in view of Morris (US 2016/0177678).
Regarding claim 2, Davis discloses wherein: the power source comprises a gas turbine (120 of Figures), 
may be adjusted in height until desired alignment is achieved) is configured to elevate the exhaust collector and the exhaust stack in the operational mode, and 
align an exhaust coupling member of the exhaust collector with an exhaust port of the gas turbine mounted on the power generation transport when the exhaust stack is in the elevated standing position (see Figures).
Davis does not disclose the elevating system includes a first member configured to: 
raise the exhaust stack vertically upward and out of a top side of an enclosure of the power generation transport a predetermined vertical distance so as to be in an elevated standing position in the operational mode; and
lower the exhaust stack vertically downward the predetermined vertical distance to house at least a portion of the exhaust stack within the enclosure of the power generation transport in a transportation mode of the power generation transport.
Morris discloses the elevating system includes a first member configured to: 
raise the exhaust stack (504 of Figures) vertically upward and out of a top side of an enclosure of the power generation transport a predetermined vertical distance so as to be in an elevated standing position in the operational mode (see Figures 5; Para. 0066-0067); and
lower the exhaust stack vertically downward the predetermined vertical distance to house at least a portion of the exhaust stack within the enclosure of the power generation transport in a transportation mode of the power generation transport (see Figures 5; Para. 0066-0067).

Regarding claim 9, Davis discloses wherein the power generation transport (100 of Figures) further includes: 
a gas conditioning system (inherent; gas turbines heat a mixture of air and fuel at very high temperatures, causing the turbine blades to spin) to condition hydrocarbon gas prior to combustion by the gas turbine (120 of Figures); 
a black start generator (Para. 0065, start system) to provide power to start the gas turbine; 
a transformer (Para. 0068) to lower a voltage output of the generator (122 of Figures); and 
a control system (244 of Figures) to control a power output of the gas turbine and the generator; 
wherein the base frame (204 of Figures) further mounts the gas conditioning system, the black start generator, the generator breaker, the transformer, and the control system on the power generation transport.
Davis does not explicitly disclose a generator breaker.
Morris discloses a generator breaker (410 of Figures).

Regarding claim 13, Davis discloses wherein: the exhaust implement (140 of Figures) comprises an exhaust stack (158 of Figures) that is vertically coupled on top of the exhaust collector (150 of Figures), and the elevating system (202 of Figures; Para. 0060, may be adjusted in height until desired alignment is achieved) is configured to elevate the exhaust collector and the exhaust stack in the operational mode, and 
align an exhaust coupling member of the exhaust collector with an exhaust port of the gas turbine when the exhaust stack is in the elevated standing position (see Figures). 
Davis does not disclose the elevating system includes a first member configured to: 
raise the exhaust stack vertically upward and out of a top side of an enclosure of the power generation transport a predetermined vertical distance so as to be in an elevated standing position in the operational mode; and
lower the exhaust stack vertically downward the predetermined vertical distance to house at least a portion of the exhaust stack within the enclosure of the power generation transport in a transportation mode of the power generation transport.
Morris discloses the elevating system includes a first member configured to: 
raise the exhaust stack (504 of Figures) vertically upward and out of a top side of an enclosure of the power generation transport a predetermined vertical distance so as to be in an elevated standing position in the operational mode (see Figures 5; Para. 0066-0067); and

It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have an elevating system in Davis configured to raise and lower the exhaust stack vertically upward and downward out of a top side of the enclosure, as taught by Morris, to provide easy transportation and setup of the power generation transport at well sites [Para. 0038].
Regarding claim 21, Davis discloses wherein elevating the exhaust collector (150 of Figures) and the exhaust stack (158 of Figures) to the elevated standing position comprises: 
aligning a coupling member of the exhaust collector with an exhaust port of the gas turbine (120 of Figures) mounted on the power generation transport (100 of Figures). 
Davis does not disclose raising the exhaust stack upward and out of a top side of an enclosure of the power generation transport by a predetermined vertical distance; and 
wherein the method further comprises lowering the exhaust stack vertically downward to house at least a portion of the exhaust stack within the enclosure of the power generation transport in the transportation mode.
Morris discloses raising the exhaust stack (504 of Figures) upward and out of a top side of an enclosure of the power generation transport by a predetermined vertical distance (see Figures 5; Para. 0066-0067); and 

It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have an elevating system in Davis configured to raise and lower the exhaust stack vertically upward and downward out of a top side of the enclosure, as taught by Morris, to provide easy transportation and setup of the power generation transport at well sites [Para. 0038].
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 3, 4, 10, 14, 15, 18, 22, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 3 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious an apparatus for providing mobile electric power as recited by independent claim 1, comprising:
a power generation transport including: 
a generator; 
a power source configured to drive the generator; 
an air inlet filter housing; 
an inlet plenum coupled to the air inlet filter housing, configured for providing air to the power source; 
an exhaust collector configured for collecting exhaust from the power source; an exhaust implement coupled to the exhaust collector; and 
an elevating system configured to elevate at least the exhaust implement in an operational mode of the power generation transport, 
wherein the air inlet filter housing, the inlet plenum, the exhaust collector, the exhaust implement, the power source, the generator, and the elevating system are mounted on the power generation transport; and wherein: 
the power source comprises a gas turbine, 
the exhaust implement comprises an exhaust stack that is vertically coupled on top of the exhaust collector, and the elevating system is configured to elevate the exhaust collector and the exhaust stack in the operational mode, and 
the elevating system includes a first member configured to: 
raise the exhaust stack vertically upward and out of a top side of an enclosure of the power generation transport a predetermined vertical distance so as to be in an elevated standing position in the operational mode; 
align an exhaust coupling member of the exhaust collector with an exhaust port of the gas turbine mounted on the power generation transport when the exhaust stack is in the elevated standing position; and 
lower the exhaust stack vertically downward the predetermined vertical distance to house at least a portion of the exhaust stack within the enclosure of the power generation transport in a transportation mode of the power generation transport; and
wherein in the transportation mode, at least a portion of the exhaust collector extends below a base frame of the enclosure of the power generation transport so as to be supported by an underbelly truss extending below the enclosure.

With respect to claim 4 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious an apparatus for providing mobile electric power as recited by independent claim 1, comprising:
a power generation transport including: 
a generator; 
a power source configured to drive the generator; 
an air inlet filter housing; 
an inlet plenum coupled to the air inlet filter housing, configured for providing air to the power source; 
an exhaust collector configured for collecting exhaust from the power source; an exhaust implement coupled to the exhaust collector; and 
an elevating system configured to elevate at least the exhaust implement in an operational mode of the power generation transport, 
wherein the air inlet filter housing, the inlet plenum, the exhaust collector, the exhaust implement, the power source, the generator, and the elevating system are mounted on the power generation transport; and wherein: 
the power source comprises a gas turbine, 
the exhaust implement comprises an exhaust stack that is vertically coupled on top of the exhaust collector, and the elevating system is configured to elevate the exhaust collector and the exhaust stack in the operational mode, and 
the elevating system includes a first member configured to: 
raise the exhaust stack vertically upward and out of a top side of an enclosure of the power generation transport a predetermined vertical distance so as to be in an elevated standing position in the operational mode; 
align an exhaust coupling member of the exhaust collector with an exhaust port of the gas turbine mounted on the power generation transport when the exhaust stack is in the elevated standing position; and 
lower the exhaust stack vertically downward the predetermined vertical distance to house at least a portion of the exhaust stack within the enclosure of the power generation transport in a transportation mode of the power generation transport; and
wherein the elevating system further includes a second member configured to: 
couple the exhaust coupling member of the exhaust collector with the exhaust port of the gas turbine in the operational mode; and 
decouple the exhaust coupling member of the exhaust collector from the exhaust port of the gas turbine in the transportation mode.
With respect to claim 10 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious an apparatus for providing mobile electric power as recited by independent claim 1, comprising:
a power generation transport including: 
a generator; 
a power source configured to drive the generator; 
an air inlet filter housing; 
an inlet plenum coupled to the air inlet filter housing, configured for providing air to the power source; 
an exhaust collector configured for collecting exhaust from the power source; an exhaust implement coupled to the exhaust collector; and 
an elevating system configured to elevate at least the exhaust implement in an operational mode of the power generation transport, 
wherein the air inlet filter housing, the inlet plenum, the exhaust collector, the exhaust implement, the power source, the generator, and the elevating system are mounted on the power generation transport; and wherein: 
the exhaust implement comprises an exhaust stack extension that is adapted to be housed in an exhaust stack of the power generation transport in a transportation mode, 
the exhaust stack is vertically coupled on top of the exhaust collector, both the exhaust collector and the exhaust stack being fixedly mounted to the power generation transport, and 
the exhaust collector is communicatively coupled to an exhaust port of the power source.

With respect to claim 14 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a power generation transport as recited by independent claim 12, comprising:
an air inlet filter housing; 
an inlet plenum coupled to the air inlet filter housing; 
a gas turbine;  - 42/49- #6150309.2Atty. Docket No. 0002736.000026 (205US00) 
a gearbox coupled to the gas turbine; 
an exhaust collector adapted to be coupled to an exhaust port of the gas turbine in an operational mode of the power generation transport; 
an exhaust implement coupled to the exhaust collector; 
an elevating system configured to elevate at least the exhaust implement in an operational mode; 
a generator driven by the gas turbine; 
a gas conditioning system to condition hydrocarbon gas prior to combustion by the gas turbine; 
a black start generator to provide power to start the gas turbine; and 
at least one base frame, wherein the at least one base frame mounts and aligns the air inlet filter housing, the inlet plenum, the gas turbine, the exhaust collector, the exhaust implement, the elevating system, the gearbox, the generator, the gas conditioning system, and the black start generator on the power generation transport; and wherein:
the exhaust implement comprises an exhaust stack that is vertically coupled on top of the exhaust collector, and the elevating system is configured to elevate the exhaust collector and the exhaust stack in the operational mode, and 
the elevating system includes a first member configured to: 
raise the exhaust stack vertically upward and out of a top side of an enclosure of the power generation transport a predetermined vertical distance so as to be in an elevated standing position in the operational mode; 
align an exhaust coupling member of the exhaust collector with the exhaust port of the gas turbine when the exhaust stack is in the elevated standing position; and 
lower the exhaust stack vertically downward the predetermined vertical distance to house at least a portion of the exhaust stack within the enclosure of the power generation transport in a transportation mode of the power generation transport; and 
wherein, in the transportation mode, at least a portion of the exhaust collector extends below the base frame of the enclosure of the power generation transport and is supported by an underbelly truss extending below the enclosure.

With respect to claim 15 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a power generation transport as recited by independent claim 12, comprising:
an air inlet filter housing; 
an inlet plenum coupled to the air inlet filter housing; 
a gas turbine;  - 42/49- #6150309.2Atty. Docket No. 0002736.000026 (205US00) 
a gearbox coupled to the gas turbine; 
an exhaust collector adapted to be coupled to an exhaust port of the gas turbine in an operational mode of the power generation transport; 
an exhaust implement coupled to the exhaust collector; 
an elevating system configured to elevate at least the exhaust implement in an operational mode; 
a generator driven by the gas turbine; 
a gas conditioning system to condition hydrocarbon gas prior to combustion by the gas turbine; 
a black start generator to provide power to start the gas turbine; and 
at least one base frame, wherein the at least one base frame mounts and aligns the air inlet filter housing, the inlet plenum, the gas turbine, the exhaust collector, the exhaust implement, the elevating system, the gearbox, the generator, the gas conditioning system, and the black start generator on the power generation transport; and wherein:
the exhaust implement comprises an exhaust stack that is vertically coupled on top of the exhaust collector, and the elevating system is configured to elevate the exhaust collector and the exhaust stack in the operational mode, and 
the elevating system includes a first member configured to: 
raise the exhaust stack vertically upward and out of a top side of an enclosure of the power generation transport a predetermined vertical distance so as to be in an elevated standing position in the operational mode; 
align an exhaust coupling member of the exhaust collector with the exhaust port of the gas turbine when the exhaust stack is in the elevated standing position; and 
lower the exhaust stack vertically downward the predetermined vertical distance to house at least a portion of the exhaust stack within the enclosure of the power generation transport in a transportation mode of the power generation transport; and
wherein the elevating system further includes a second member configured to: 
couple the exhaust coupling member of the exhaust collector with the exhaust port of the gas turbine in the operational mode; and 
decouple the exhaust coupling member of the exhaust collector from the exhaust port of the gas turbine in the transportation mode.

With respect to claim 18 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a power generation transport as recited by independent claim 12, comprising:
an air inlet filter housing; 
an inlet plenum coupled to the air inlet filter housing; 
a gas turbine;  - 42/49- #6150309.2Atty. Docket No. 0002736.000026 (205US00) 
a gearbox coupled to the gas turbine; 
an exhaust collector adapted to be coupled to an exhaust port of the gas turbine in an operational mode of the power generation transport; 
an exhaust implement coupled to the exhaust collector; 
an elevating system configured to elevate at least the exhaust implement in an operational mode; 
a generator driven by the gas turbine; 
a gas conditioning system to condition hydrocarbon gas prior to combustion by the gas turbine; 
a black start generator to provide power to start the gas turbine; and 
at least one base frame, wherein the at least one base frame mounts and aligns the air inlet filter housing, the inlet plenum, the gas turbine, the exhaust collector, the exhaust implement, the elevating system, the gearbox, the generator, the gas conditioning system, and the black start generator on the power generation transport; and wherein:
the exhaust implement comprises an exhaust stack extension that is adapted to be housed in an exhaust stack of the power generation transport in a transportation mode, and 
the exhaust stack is vertically coupled on top of the exhaust collector, both the exhaust collector and the exhaust stack being fixedly mounted to the power generation transport.

With respect to claim 22 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a method for providing mobile electric power as recited by independent claim 20, comprising:
converting a power generation transport from a transportation mode to an operational mode by elevating an exhaust collector and an exhaust stack mounted on the power generation transport to an elevated standing position; 
coupling the exhaust collector in the elevated standing position with a gas turbine mounted on the power generation transport, wherein the exhaust collector and the exhaust stack are elevated to the elevated standing position, and the exhaust collector is coupled with the gas turbine by an elevating system mounted on the power generation transport without utilizing any external mechanical apparatus; and 
generating electricity by operating the gas turbine of the power generation transport in the operational mode; and
wherein elevating the exhaust collector and the exhaust stack to the elevated standing position comprises: 
raising the exhaust stack upward and out of a top side of an enclosure of the power generation transport by a predetermined vertical distance; and 
aligning a coupling member of the exhaust collector with an exhaust port of the gas turbine mounted on the power generation transport; and 
wherein the method further comprises lowering the exhaust stack vertically downward to house at least a portion of the exhaust stack within the enclosure of the power generation transport in the transportation mode; and
wherein coupling the exhaust collector with the gas turbine further comprises coupling the coupling member of the exhaust collector with the exhaust port of the gas turbine; and 
wherein the method further comprises decoupling the coupling member of the exhaust collector from the exhaust port of the gas turbine.

With respect to claim 24 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a method for providing mobile electric power as recited by independent claim 20, comprising:
converting a power generation transport from a transportation mode to an operational mode by elevating an exhaust collector and an exhaust stack mounted on the power generation transport to an elevated standing position; 
coupling the exhaust collector in the elevated standing position with a gas turbine mounted on the power generation transport, wherein the exhaust collector and the exhaust stack are elevated to the elevated standing position, and the exhaust collector is coupled with the gas turbine by an elevating system mounted on the power generation transport without utilizing any external mechanical apparatus; and 
generating electricity by operating the gas turbine of the power generation transport in the operational mode; and
wherein elevating the exhaust collector and the exhaust stack to the elevated standing position comprises: 
raising the exhaust stack upward and out of a top side of an enclosure of the power generation transport by a predetermined vertical distance; and 
aligning a coupling member of the exhaust collector with an exhaust port of the gas turbine mounted on the power generation transport; and 
wherein the method further comprises lowering the exhaust stack vertically downward to house at least a portion of the exhaust stack within the enclosure of the power generation transport in the transportation mode; and
wherein, in the transportation mode, at least a portion of the exhaust collector extends below a base frame of the enclosure of the power generation transport and is supported by an underbelly truss extending below the enclosure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coli (US 9,366,114) discloses a power generation transport comprising a gas turbine generator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Charles Reid Jr./             Primary Examiner, Art Unit 2832